       Case 6:20-cv-00804-ADA Document 47-11 Filed 02/23/21 Page 1 of 8




	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  



                  EXHIBIT	  10	  
1/25/2021               Case 6:20-cv-00804-ADA Document   47-11
                                                  IBM Research - AustinFiled   02/23/21 Page 2 of 8
                                                                       - Locations




    IBM Research                 Research areas    Work with us       About us        Blog




                                                    IBM Research | Austin
                                                                      Explore our research




                                                                      Connect with us:       

           Making “Cognitive Music” With IBM Watson            Learn more




    About us
    Established in October 1995, IBM Research - Austin is one of 12 IBM research laboratories worldwide
    engineers, developers and other experts work together in the lab on a variety of focus areas including
    software development, system architectures and advancements in cognitive computing and AI. Speci
    prediction modeling, 3D microprocessor transistor design, and Main Memory Power, Performance, and
    applying AI to industry challenges such as improving elder care.




https://www.research.ibm.com/labs/austin/                                                               1/7
1/25/2021               Case 6:20-cv-00804-ADA Document   47-11
                                                  IBM Research - AustinFiled   02/23/21 Page 3 of 8
                                                                       - Locations




    Careers and internships
    Join some of the best scientists from around the world at IBM Research - Austin. Key research areas include optimiz
    analytics, mobile computing, and energy-efﬁcient systems and datacenters.


           Explore opportunities




    Location


https://www.research.ibm.com/labs/austin/                                                                           2/7
1/25/2021               Case 6:20-cv-00804-ADA Document   47-11
                                                  IBM Research - AustinFiled   02/23/21 Page 4 of 8
                                                                       - Locations

    IBM Research - Austin
    11501 Burnet Road
    Austin, TX 78758


           More information




    Director
    Dr. Kevin Nowka is the director of IBM Research – Austin, one of IBM's 12 global research laboratories. He leads a te
    working on optimized systems for big-data and analytics, mobile computing, and energy-efﬁcient systems and datac


    Featured
     Learn more Research




https://www.research.ibm.com/labs/austin/                                                                             3/7
1/25/2021               Case 6:20-cv-00804-ADA Document   47-11
                                                  IBM Research - AustinFiled   02/23/21 Page 5 of 8
                                                                       - Locations




        Cognitive Eldercare                                                       Watson Beat




    Latest news

                IBM believes in these 8 startups, including one from Austin
                 IBM Corp. has partnered with eight startups to accelerate the development of quantum comp
                 revolutionary but still unproven approach to technology that has the potential to change every
                 to internet searches.



                Taryn Southern’s new album is produced entirely by AI
                 Singer-songwriter and YouTuber Taryn Southern has decided to push the limits of AI composit
                 new album into the “hands” of four AI programs, including IBM’s Watson Beat. Aptly titled I A
                 ﬁrst of its kind to be fully composed with and totally produced by AI when it releases in May.



                The Watson Beat: Using Machine Learning to Inspire Musical Creativity
                 IBM has released The Watson Beat as open source on GitHub. You can use it to create rich com
                 melodies.




https://www.research.ibm.com/labs/austin/                                                                     4/7
1/25/2021               Case 6:20-cv-00804-ADA Document   47-11
                                                  IBM Research - AustinFiled   02/23/21 Page 6 of 8
                                                                       - Locations



                App lets stadium crowds display giant messages with their phones
                 "3 – 2 – 1 GO!"" shouts the announcer and the crowd all hold up coloured cards that have bee
                 seats. Mass coordinated displays like this at sporting occasions – such as Leicester City’s Prem
                 above – are always an impressive sight.




    Researchers




    Scientists at IBM Research - Austin are pioneering work in AI, cognitive computing, design, and so mu
    practical problems, boost productivity and foster new discoveries and applications across industries.
https://www.research.ibm.com/labs/austin/                                                                    5/7
1/25/2021               Case 6:20-cv-00804-ADA Document   47-11
                                                  IBM Research - AustinFiled   02/23/21 Page 7 of 8
                                                                       - Locations



           Meet the researchers




    Visiting IBM Research - Austin




        Address
        11501 Burnet Road, Austin, TX 78758


              Get directions




https://www.research.ibm.com/labs/austin/                                                             6/7
1/25/2021               Case 6:20-cv-00804-ADA Document   47-11
                                                  IBM Research - AustinFiled   02/23/21 Page 8 of 8
                                                                       - Locations




                                                              Join IBM Research - Austin
       Join some of the best scientists from around the world at IBM Research - Austin. Key research areas
                                            big-data and analytics, mobile computing, and energy-efﬁcient systems and da


                                                                            Explore opportunities




                                                   What is IBM Research disrupting today
                                                                              Explore research




https://www.research.ibm.com/labs/austin/                                                                            7/7
